DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Specification:	● Page 16, lines 1-2 should be corrected as follows: “The blade unit 100 further comprises two boundary portions 1002 and 1003 (see Fig. 5), one at each side of the main [[surface]] portion 1001, perpendicular to the main portion 1001 and…”	● Page 16, line 7 should be corrected as follows: “distance of the [[main surface 1001]] skin contact surface 10010 to the first main surface 42 of the head portion 4 in skin contact surface 10010 of the main portion 1001 and the first main surface 42 of the head portion 4 to flush out hair…”	● Page 16, lines 13-14 should be corrected as follows: “The flushing channel 1004 may also be referred to as channel [[1001]] 1004.”
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record and the references cited below fail to disclose or make obvious to combine a razor with a razor base connected to a blade unit, wherein the blade unit comprises a main portion with at least one razor blade, wherein the razor base has a head portion with a rear surface and a forward surface opposite the rear surface and disposed between the rear surface and the at least one razor blade, and at least one rear extension with a central rear extension extending away from said rear surface, wherein the rear surface and the at least one rear extension together define a receiving space for receiving a user’s fingers and the rear central extension is curved around a curvature axis generally parallel to an axis passing through the receiving space, in combination with the subsequent included features of wherein the curvature of the central rear extension tapers along the curvature axis, wherein a portion of the at least one razor blade disposed closest to said rear surface is disposed 3 to 12 mm from the rear surface, and wherein the blade unit further . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Merriman (US Patent 1,991,405) discloses a razor (figs. 1-4) with channels (24) through which water can flow for cleaning.	● Turgi (US patent 2,704,397) discloses a razor (fig. 3) with at least one flushing channel (28, 34, 36).	● Schauble (US Patent 4,809,432) discloses a razor (10) with a channel (56) connected to an interior portion of the handle that flows through the blade unit and out through openings in the blades (fig. 4).	● Valliades et al (US Patent 4,850,107) discloses a razor (figs. 1-3) with a channel between at least one surface of the blade unit and the handle of the razor.	● Genero et al (US Patent 5,335,417) discloses a razor (fig. 1) with a handle (11) and a blade unit (13), wherein a flushing channel (17) is formed between at least one surface of the blade unit (13) and a forward surface of the handle (inner surface of conical formation 25 facing toward the front end of the razor; fig. 1) with an inlet (19) generally facing in a direction opposite from a shaving direction of the razor..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 15, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/16/2021